NO. 12-11-00116-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN THE INTEREST                                        §        APPEAL FROM THE

OF R.E.E.,                                             §        COUNTY COURT AT LAW

A CHILD                                                §        SMITH COUNTY, TEXAS

                                         MEMORANDUN OPINION
                                             PER CURIAM
         Appellant has filed a motion to dismiss this appeal. In his motion, Appellant states that
he no longer wishes to pursue the appeal. Because Appellant has met the requirements of Texas
Rule of Appellate Procedure 42.1(a)(1), the motion is granted, and the appeal is dismissed.
Opinion delivered May 4, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)